DETAILED ACTION
 	Claims 1-20 are pending. Claims 1-20 are amended. This is in response to Applicant’s arguments and amendments filed on July 13, 2022.

Response to Arguments
 	Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Arguments to claims 16 and 20 rejections are moot by virtue of the amendment to claim 15.
	Regarding 101 rejection to claims 1 and 15, the rejection is withdrawn in view of the amendment to the claims.
	This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "…a network address from which the software file can be obtained”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected for the same reason by virtue being dependent to claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent 11,243,763 (hereinafter Periaswamy)
 	Regarding claim 1, Periaswamy discloses a system, comprising: a computing device comprising a hardware processor and a memory; 
 	a distributed ledger stored in the memory, wherein the distributed ledger represents a data store that is replicated across computing nodes in a peer-to-peer network (Abstract, Summary, Figs. 4, 6-7 and col. 11-12 disclose a distributed ledger system with a collaboration platform configured for collaborative development and distribution of software components for controlling, monitoring, interfacing and communicating with one or more devices); and 
 	machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
 	receive a software application component comprising a software component file; 
 determine that the software component file complies with a security policy for inclusion of software files in the software application component; in response to a determination that the software component file complies with the security policy, generate an endorsed application  component record comprising the software  component file or a network address at which the software  component file is obtainable (Fig. 7 and related text on col. 11-13 disclose each blockchain created comprised a software component and  associated policies with authorized collaborators (e.g. entities/users) among other items and a signature for the software  component file generated with an asymmetric key-pair stored in the memory (Periaswamy does not expressly discloses a signature is used for the software component but as known in the art, digital signatures, used mainly to authenticate transactions, are a fundamental building block in blockchains); and 
 	store the endorsed application component record in the distributed ledger. 
(see all reasonings presented above). 	Regarding claim 2, Periaswamy discloses wherein the security policy is a distributed agent executable by participants in the distributed ledger (as presented in claim 1 rejection, each blockchain contains information defining the respective
rights and obligations of identified and authorized collaborators), and the machine-readable instructions that cause the computing device to determine that the application component complies with the security policy further cause the computing device to at least:
 	provide the software component file as an input to the security policy; and evaluate an output of the security policy to determine that the software component file complies with the security policy (see all reasonings above regarding the software component and rights and obligations of authorized collaborators).  	Regarding claim 3, Periaswamy discloses wherein: the software application component further comprises at least one of a distributor identifier for the software component file, a security attribute for the software component file, or a version identifier of the software component file; and the determination that the software component file complies with the security policy is further based at least in part on at least one of the distributor identifier, the security attribute, or the version identifier (see claim 2 rejection for each blockchain contains information defining the respective rights and obligations of identified and authorized collaborators (e.g. distributors)).  	Regarding claim 5, Periaswamy discloses wherein the endorsed application component record further specifies a condition on use of the software component file (Fig. 6 discloses collaborators’ rights and devices to be used for the implementation).  	Regarding claim 6, Periaswamy discloses wherein the endorsed application component record further specifies a type of application that can use the software component file (Background section and col. 4 in the Detailed Description disclose the use for IoT devices).  	Regarding claim 7, Periaswamy discloses wherein the software component file comprises human-readable code executable by an interpreter (col. 15, lines 51-54 discloses the generated software component comprises compiled, pre-compiled code).  	Regarding claim 8, Periaswamy discloses a method, comprising:
 	 receiving a request to access a source-code file; determining that an endorsed application component record for the source-code component file is located in a distributed ledger, wherein the distributed ledger represents a data store that is replicated across computing nodes in a peer-to- peer network and the endorsed application component record verifies that the source-code component file complies with a security policy for inclusion of software files in a software application component, wherein the endorsed application component record comprises the source-code component file or a network address at which the source-code component file is obtainable; and sending a response indicating that access to the source-code component file is approved in response to determining that the endorsed application component record is located in the distributed ledger (see citation in claim 1 rejection, Figs. 8-9 and related text for making available for download or implementation the software component for access by any authorized entity). 	Regarding claim 9, Periaswamy discloses wherein a copy of the source-code component file is stored in the distributed ledger (see claim 1 rejection) and the method further comprises sending a copy of the source-code component file stored in the distributed ledger in the response indicating that access to the component file is approved (see claim 8 rejection regarding Fig. 9 citation).  	Regarding claim 10, Periaswamy discloses wherein the request to access the source-code component file comprises an identifier for the source-code component file 
 and determining that the endorsed application component record is located in the distributed ledger further comprises searching the distributed ledger for an entry in the distributed ledger that comprises the identifier for the source-code component file (col. 12, lines 44-50 discloses a blockchain contains information identifying the selected set of collaborators, the software towards which they propose to collaborate for development purposes, and other relevant information. This teaches when an entity requesting for access a particular software component these identifiers are used to lookup a blockchain that matches the identifiers).  	Regarding claim 11, Periaswamy discloses wherein the request to access the source-code component file further comprises an indicator of a use of the source-code component file and the method further comprises: evaluating the endorsed application component record to determine that the source-code component file is authorized for the indicated use of the source-code component file; and sending the response further occurs in response to determining that the source-code component file is authorized for the indicated use (see claims 5-6 and 9 rejections).  	Regarding claim 12, Periaswamy discloses wherein evaluating the endorsed application component record to determine that the source-code component file is authorized for the indicated use further comprises: determining that the indicator of use in the request to access the source-code component file matches an indicator in a list of approved uses included in the endorsed application component record (see reasonings in claims 10-11 rejections).  	Regarding claim 13, Periaswamy discloses wherein the request to access the source-code component file further comprises an indicator of a type of application that will include the source-code component file, and the method further comprises: evaluating the endorsed application component record to determine that the source-code component file is authorized for use with the indicated type of application (see claim 11 rejection).  	Regarding claim 14, Periaswamy discloses wherein the request to access the component file further comprises an application identifier, and the method further comprises determining that the application identifier matches a respective application identifier include in a list of approved applications in the endorsed application component record (see claims 10-11 rejections). 	Regarding claim 15, Periaswamy discloses a system, comprising a computing device comprising a hardware processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
 	identify a software component file to include in a software application (see claim 1 rejection); 
 	send, to a validation computing device, a request to include the software component file in the software application to a validation client, wherein the request comprises an identifier for the software component file; and receive, from the validation computing device, an endorsed response that includes an endorsed application component file retrieved from a distributed ledger that verifies that the software component file complies with a security policy for inclusion of the software component file in the software application, wherein the endorsed application component file comprises the software component file or a network address from which the software file can be obtained (as presented in claim 1 rejection, the blockchains contains software components with associated devices and collaborators with authorized rights for access. Furthermore, col. 6, lines 35-59, Periaswamy discloses the access controller (e.g. validation computing device/validation client) in the device server platform performs access control when a user/terminal device requesting for accessing a device (IoT device). Hence, only the authenticated/validated user/terminal device can access the validated software component based on rights (e.g. received endorsed response)).
	Regarding claim 17, Periaswamy discloses wherein the machine-readable instructions further cause the computing device to at least: obtain the software component file from a code repository located at the network address; and integrate the component file into the application (Figs. 2-3 and col. 7-8, disclose various devices storing rights, integration solution (e.g. software components for associated applications), etc.).   	Regarding claim 18, Periaswamy discloses wherein the request further comprises an application identifier for the application in which the component file will be included (see claim 10 rejection reasoning).  	Regarding claim 19, Periaswamy discloses wherein the request further comprises a use indicator that indicates how the component file will be used by the application (col. 6, lines 53-56 discloses “…receiving monitoring or control instructions from, a user/operator/terminal device, access controller 1064 analyzes the specified access rights associated with said user/operator/terminal device…”. This teaches the requestor sending instructions on how to access a device (IoT device) using a particular software component in a blockchain being requested). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Periaswamy in view of PG Pub 20200394309 (hereinafter Angelo)
 	Regarding claim 4, Periaswamy does not disclose wherein the security attribute for the component file identifies a potential security vulnerability within the component file. Angelo discloses a blockchain storing a software component vulnerability of third party software components (Fig. 3, par. [0021] and [0036]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Periaswamy with Angelo to further teach the aforementioned claimed feature. One would have done so to arrive at the claimed invention with reasonable expectation for success in the same field of endeavor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Periaswamy in view of PG Pub 20180239897 (hereinafter Ventura)
 	 Regarding claim 16, Periaswamy discloses wherein the endorsed response specifies an asymmetric encryption key used to sign the endorsed response (see claim 1 rejection), and the machine-readable instructions further cause the computing device to at least:  
  	Periaswamy does not expressly discloses determine that the asymmetric encryption key is trusted by the computing device. Ventura discloses a node in a distributed ledger system can comprise a trusted environment that generating a key pair using for encryption/decryption (Figs. 4-5 and par. [0055]-[0066]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Periaswamy with Ventura to further teach the aforementioned claimed feature. One would have done so for the benefit as disclosed by Ventura (Summary section). 
  	determine that the endorsed response has a valid signature generated by the asymmetric encryption key; and integrate the software component file with the application in response to a determination that the asymmetric encryption key is trusted by the computing device and that the endorse response has the valid signature (Ventura discloses the use of signing keys from either the user or a host (Figs. 5 and 8 and related paragraphs, particularly par. [0057], [0065] and [0088]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Periaswamy in view of Pub WO2018064154A1 (hereinafter Smith) 	Regarding claim 20, Periaswamy does not expressly disclose wherein the application comprises a web page and the component file comprises an executable script that will be inserted into the web page. Smith discloses updating software (OS files, browser, etc.) on a device using the distributed ledger system where the user of the device can execute a script (Figs. 1, 4 and par. [0053]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Periaswamy with Smith to further teach the aforementioned claimed feature. One would have done so to arrive at the claimed invention with reasonable expectation for success in the same field of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432